Citation Nr: 1110943	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  08-30 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for Barrett's esophagus, to include as due to exposure to herbicides.  


REPRESENTATION

Veteran represented by:	Calvin Hansen, Esq.


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel






INTRODUCTION

The Veteran served as a member of the United States Army, with active service from May 1968 to October 1969.  The record reflects that the Veteran served in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2008 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (the RO).  

This claim was previously remanded by the Board in May 2010 for further procedural and evidentiary development.  As will be discussed further below, such development has been completed and the Veteran's claim has been returned to the Board for appellate proceedings.  

In an April 2009 decision, the Board denied the Veteran's claims of (1) entitlement to service connection for bilateral pes planus, (2) entitlement to service connection for Meniere's disease, (3) whether new and material evidence has been submitted to reopen a previously-denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD) and (4) whether new and material evidence has been submitted to reopen a previously-denied claim of entitlement to service connection for tinnitus.  In the May 2010 decision, the Board denied the Veteran's claim of entitlement to a heart condition, to include as secondary to service-connected diabetes mellitus, type II.  To the Board's knowledge, no appeal was taken as to those issues decided in the April 2009 and May 2010 Board decisions.  The Board's decisions are therefore final, an those issues will be addressed no further herein.  See 38 C.F.R. § 20.1100 (2010).  

In a September 2009 rating decision, the RO continued the Veteran's noncompensable (zero percent) evaluation assigned for his service-connected bilateral hearing loss disability.  The record does not reflect that the Veteran disagreed with that action.  Accordingly, no issue relating to tinnitus is before the Board.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].


FINDING OF FACT

1.  The Veteran service in the Republic of Vietnam from January 1967 to May 1967, and thus, exposure to herbicides is presumed.  

2.  Barrett's esophagus is not listed among the deseasea for which the provisions of 38 C.F.R. § 3.309(e) are applicable.  

3.  The competent medical and other evidence of record fails to reflect that the Veteran's diagnosed Barret's esophagus had its onset during the Veteran's service or is otherwise related to his service, to include his presumed exposure to herbicides.  


CONCLUSIONS OF LAW

Service connection for Barrett's esophagus is not warranted.  38 U.S.C.A. § 1110 (West 2002), 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307 and 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for increased ratings.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court has observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements in initial ratings cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  

Prior to initial adjudication of the Veteran's claim, a letter dated in June 2008 fully satisfied the duty to notify provisions concerning his claim for service connection, to include how VA determines disability ratings and effective dates.  See Dingess, supra.  The Veteran was informed that evidence was needed showing his Barrett's esophagus was related to his service.  He was informed of the types of evidence that could substantiate his claim, such as medical records or lay statements regarding personal observations.  He was asked to provide information as to where he had been treated for his Barrett's esophagus and informed that VA was responsible for obtaining any federal records, VA records, and a medical examination, if necessary.  

As noted above, the Veteran was provided more specific VCAA notice in the May 2010 letter.  Particularly, the May 2010 VCAA letter notified the Veteran how to establish claims based on exposure to herbicides.  

The Board notes that the Veteran was not notified of how substantiate an herbicide-related claim at the time of the initial adjudication of such.  However, since the Veteran was provided such notice in the May 2010 VCAA letter and his claim was readjudicated in the October 2010 SSOC, there was not prejudice to the Veteran concerning the timing of this notice element.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service medical records and VA treatment records are in the file.  Additionally, private treatment records identified by the Veteran have been obtained and associated with the Veteran's claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran an appropriate VA examination in September 2010.  The m9 VA examination reports are thorough and supported by VA outpatient treatment records.  Although the October 2002 examiner did not have the claims file to review, the Veteran's subjective complaints and the objective findings were recorded, and the Veteran was afforded three subsequent VA examinations in which the claims file was reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 4.2 (2009).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 (2007).

Service Connection

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be demonstrated either by showing direct service incurrence or by using applicable presumptions, if available.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (holding that a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis).

In order to establish service connection on a direct basis, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether the requirements of direct or secondary service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are satisfied.  38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 C.F.R. § 3.307(d)(6)(i).  

Section 3.307(d)(6) also provides that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(d)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  

If a Veteran was exposed to an herbicide agent during active military, naval or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(d) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes or adult-onset diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposis's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

On August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  The intended effect of this amendment is to establish presumptive service connection for these diseases based on herbicide exposure.  This final rule was published in the Federal Register.  75 Fed. Reg. 53, 202 (August 31, 2010).  

For the purposes of §3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that VA regulations require that a Veteran have set foot within the land borders of Vietnam for presumptive service connection and that a Veteran who never went ashore from the ship on which he served in the Vietnam coastal waters was not entitled to presumptive service connection.  The Federal Circuit has further held that VA's amendment to its Adjudication Procedure Manual excluding veterans who had not set foot in Vietnam was not invalid nor impermissibly retroactively applied.  Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  See 38 C.F.R. § 3.303(b) (2010).

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R. § 3.303(b) (2010); see also Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court stated that in Savage it had clearly held that 38 C.F.R. § 3.303 does not relieve the claimant of his burden of providing a medical nexus.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra..  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, supra.

The Barrett's esposhagus claim

Concerning Hickson element (1), medical evidence of a current disability, it is uncontroverted that the Veteran has been diagnosed with Barrett's esophagus.  Indeed, the Veteran underwent an endoscopy oin January 2006.  See e.g., private treatment records from M.G.G. M.D. dated in January 2006 and the September 2010 VA examination report.  Accordingly, Hickson element (1) has been demonstrated.  

Concerning Hickson element (2), medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury, the Veteran's service treatment records reflect complaints of diarrhea during his service, but there was no other evidence of digestive problems.  Indeed, the Veteran has asserted that the symptomatology associated with his diagnosed Barrett's esophagus had its onset in approximately 2003 rather than during his service.  See the September 2010 VA examination report.  

Nonetheless, in light of the Veteran's in-service complaints of diarrhea and his presumed exposure to herbicides due to his service within the Republic of Vietnam, Hickson element (2) has been demonstrated for the purposes of this decision.  

The Board notes that Barrett's esophagus is not listed by among the diseases presumed to be related to herbicide exposure as per 38 C.F.R. §§ 3.307 and 3.309.  Accordingly, the the provisions of 38 C.F.R. §§ 3.307 and 3.309 are not for application in the instant case.  Nonethless, as noted above, the Board must consider whether the Veteran's diagnosed Barrett's esophagus is causally related to the Veteran's service.  See Combee, supra.  

With respect to crucial Hickson element (3), medical evidence of a nexus between either the claimed in-service injury and the current disability, the only nexus opinion of record is unfavorable to the Veteran's claim.  The September 2010 VA examiner opined that the Veteran's diagnosed Barrett's esophagus did not have its onset during his service and is not otherwise causally related to the Veteran's service, to include exposure to herbicides.  See the September 2010 VA examination report.  The September 2010 VA examiner's negative assessment appears to be supported by the evidence of record.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."

The Veteran has not submitted a medical opinion to contradict the conclusion of the September 2010 VA examiner.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].  The Court has held that "[t]he duty to assist is not always a one-way street. If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Concerning the Veteran's assertion that his Barrett's esophagus is related to his service, as a lay person, he is not competent to offer opinions on medical causation, and the Board may not accept unsupported lay speculation with regard to medical issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

To the extent the Veteran argues that he has experienced symptomatology associated with his low back condition continually since his discharge from service in 1969, the Board recognizes that the Veteran is competent to testify as to his observable symptoms.  See Barr and Layno, both supra.  However, supporting medical evidence of continuity of symptomatology is required in this case.  See Voerth, supra [there must be medical evidence on file demonstrating a relationship between the veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent].  Such evidence is lacking.  

There is no competent medical evidence of Barrett's esophagus in service, or for more than 30 years after service.  The Board observes the Court's holding in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), which specifically states that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, as noted above, the Veteran specifically stated that he did not expiernce such symptomatology until approximately 2003.  Further, the September 2010 VA examiner opined that the Veteran's Barrett's esphogus was not present since his service; reasoning that his current symptomatology would be more severe had it existed for 30 years.  See the September 2010 VA examination report.  The Court has held that there is no chronicity where a claimant failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

In short, any contentions by the Veteran that he experienced symptomatology associated with Barrett's esophaguis continually since service are not credible in light of the negative findings of such a condition during service and the lack of objective evidence of any such symptomatology for decades after service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].  Accordingly, service connection cannot be established by continuity of symptomatology as to this conditions.

Accordingly, Hickson element (3), medical nexus, has not been satisfied, and the Veteran's claim fails on this basis.

In summary, for the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  The benefits sought on appeal are accordingly denied.  


ORDER

Entitlement to service connection for Barrett's esophagus, to include as due to exposure to herbicides, is denied.  



____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


